Case: 14-3180    Document: 14     Page: 1   Filed: 10/21/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                SARVJIT S. CHOWDHARY,
                       Petitioner,

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                        2014-3180
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-09-0364-I-1.
                 ______________________

                      ON MOTION
                  ______________________

    Before LOURIE, MOORE, and REYNA, Circuit Judges.

 PER CURIAM.
                        ORDER
     The Merit Systems Protection Board (“Board”) moves
 without opposition to transfer this petition for review to
 the United States District Court for the Eastern District
 of Michigan.
Case: 14-3180       Document: 14   Page: 2   Filed: 10/21/2014



 2                                       CHOWDHARY   v. MSPB



      Sarvjit S. Chowdhary was removed from his position
 as a Consumer Safety Officer with the Department of
 Agriculture’s Food Safety and Inspection Service in 2006.
 He appealed his removal to the Board, claiming, as an
 affirmative defense, that the agency action was in retalia-
 tion for filing a number of discrimination complaints
 against his supervisors. In 2007, the Administrative Law
 Judge (“ALJ”) assigned to the matter affirmed the agen-
 cy’s determination.
     In 2009, Chowdhary filed a second appeal at the
 Board, alleging his removal was improper because the
 agency discriminated against him on the basis of his race,
 religion, and national origin. The ALJ dismissed the
 appeal on res judicata grounds, concluding that the claim
 could have been brought in his prior appeal. In 2013,
 Chowdhary filed a petition for review at the Board, which
 was dismissed as untimely in an order now before this
 court.
     Under the statutory provisions that govern judicial
 review of Board decisions, federal district courts, not this
 court, have jurisdiction over “case[s] of discrimination”
 under 5 U.S.C. §§ 7702, 7703(b). See Kloeckner v. Solis,
 133 S. Ct. 596, 607 (2012). That includes cases in which
 the Board either addressed the merits or resolved the case
 on procedural grounds. See id. Here, there is no dispute
 that this petition belongs in federal district court.
     Accordingly,
     IT IS ORDERED THAT:
     The motion is granted. The petition is transferred to
 the United States District Court for the Eastern District
 of Michigan pursuant to 28 U.S.C. § 1631.
Case: 14-3180      Document: 14   Page: 3   Filed: 10/21/2014



  CHOWDHARY     v. MSPB                                     3



                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
 s30


 ISSUED AS MANDATE: October 21, 2014